DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-11 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 8/13/19, 4/29/20 and 4/15/21 have been considered.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: velocity change acquisition unit, relative velocity acquisition unit, inter-vehicle distance acquisition unit, determination unit and alarm control unit in claim 1; driver information acquisition unit in claim 5; external environment acquisition unit in claim 6; detection unit in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 10, lines 2-3 recite “a degree of a velocity change” (emphasis added) whereas line 18 refers to “a value of the velocity change” (emphasis added).  It is unclear as to the significance of the use of the different terms and whether they represent the same amount of velocity change.
B.	As per claim 11, lines 3-4 recite “a degree of a velocity change” (emphasis added) whereas line 19 refers to “a value of the velocity change” (emphasis added).  It is unclear as to the significance of the use of the different terms and whether they represent the same amount of velocity change.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igaki et al. (US 2002/0101337).
A.	As per claim 1, Igaki discloses:
A driving assistance device (Fig. 1) comprising: 
a velocity change acquisition unit (10- computer; [0013, 0096- moving speed, acceleration; “change” = rate]) configured to acquire a detection result of a degree of a velocity change of a subject vehicle; 
a relative velocity acquisition unit (10- computer; [0021- relative speed of vehicle]) configured to acquire a detection result of a relative velocity of the subject vehicle with respect to a preceding vehicle [0021- object in front]; (Fig. 2:42); 
an inter-vehicle distance acquisition unit (10- computer; [0021- distance between present vehicle and front object]) configured to acquire a detection result of an inter-vehicle distance between the subject vehicle and the preceding vehicle (Fig. 2- D); 

an alarm control unit (10- computer; [0011- arrangement permits warning apparatus to generate warning signal at a determined timing]) configured to set an alarm timing that is a timing at which an alarm is output to a driver of the subject vehicle (Fig. 1:36), on the basis of a timing at which it is determined that the proximity state has occurred [0006- timing which suits the operating characteristics of vehicle], 
wherein the alarm control unit changes the alarm timing on the basis of a detection result of the degree of the velocity change of the subject vehicle that is acquired after determination that the proximity state has occurred [0006, 0011-0013, 0066-0070- timing of alarm is based on running state of the present vehicle, the moving state of the object (preceding vehicle), including acceleration [0013] which by definition is a value representing the “change” in velocity].
B.	As per claims 8-11, as noted above for claim 1 in which the computer-based device executes programs stored on a memory device to perform the functions claimed [0096].  The device is used in combination with various detection units (Fig. 1:20-22) and data storage (14). 
C.	As per claims 4 and 6, as above whereby characteristics of the external environment are taken into consideration [0047-0050].
.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Igaki et al. (US 2002/0101337) in view of Park et al. (US 2017/0225614).
	A.	As per claims 2 and 3, Igaki is applied as above the claimed invention differs in that the emotional state of the passenger is taken into consideration as well as various detection results such as a change in the weight on a seat.  Igaki does however disclose taking the emotional state of the driver into consideration [0019].  Park is in the same field of endeavor of vehicle warning systems which include adjusting the timing of the warning based on the state of the passenger [0035, 0047] as well as a change in the weight on a seat [0045, 0047].  One of ordinary skill in the vehicle warning art prior to the effective filing date of the claimed invention would have found it obvious to incorporate the information relative to the passenger (i.e., emotional state, change in the weight on the seat) in the system of Igaki as claimed because it would have provided a more robust timing of the warning alarm based on the emotional state of both the driver and passenger(s), thus relieving undue stress.  One of ordinary skill in the 
B.	As per claim 7, as noted above for the combination of Igaki/Park whereby it would have been obviously beneficial to reset the timing each day since the environmental conditions and/or emotional sates of the driver/passenger would necessarily vary day to day and using stale data could lead to improper timing.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references represent the general state of the art of collision warning systems.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661